DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 22, 23, 28, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims each recite “a coating” or “coated” but give no guidance, limits, or functional context to said coating. There are no clear metes and bounds for the claim and it is unclear the precise meaning of the limitation, which is critical for understanding the claim. I.e. the Examiner is unable to ascertain the purpose, meaning, or structure of such a coating. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14, 18-20, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plank (U.S. 10,139,068, filed 9/17/2015) in view of Taudt (U.S. 9,851,065, published 12/24/2014 as PCT).
Regarding claim 11, Plank teaches a vehicle headlight (see abstract) comprising: monolithic primary optical array (see fig. 2), the primary optical array comprising: 
a first primary optical element with a first light entry face (see fig. 2, face of waveguide element 201a), 
at least a second primary optical element with a second light entry face (face of waveguide element 201b), and 
a basic part (endplate 205) connecting the first primary optical element to the second primary optical element, wherein the base part providing for an light exit face; 
a light source arrangement configured for irradiating light into the first light entry face and the second light entry face (see fig. 1); and 
a secondary lens (see col. 4 lines 11-17, imaging lens downstream) for imaging the light exit face an a bright-dark boundary (satisfy legal light dark boundary, see col. 1 lines 32-40, light dark boundary results in the arrangement and pixelization).  
Plank does not teach that the optical array is made of inorganic glass, and that the distance between the first primary optical element and the second primary optical element amounts to no more than 0.1 mm.
Taudt teaches that the optical array is made of inorganic glass (see col. 2 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used inorganic glass as the material in Plank as inorganic glass is a commonly used material for lenses and light guides, particularly in automotive applications, as glass has an appropriate index of refraction for establishing TIR boundaries, has a long life, is easy to manufacture, and is very transparent for all visible light.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the primary optical elements to less than .1 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would recognize that reducing the distance beteen the arms of Plank would result in a more homogenous light output by eliminating any dark portions between arms, would result in a higher overall luminance as more illuminated area overall can be established, and would result in a higher resolution.
Regarding claim 12, Plank teaches that the primary optical array further comprising: at least a third primary optical element with a third light entry face, the basic part connecting the third primary optical element to the second primary optical element, wherein the distance between the third primary optical element and the second primary optical element amounts to no more than 0.1 mm, the light source arrangement being configured for irradiating light into the third light entry face (see fig. 2).  
Regarding claim 13, Plank teaches that the primary optical array further comprising: at least a fourth primary optical element with a fourth light entry face, the basic part connecting the third primary optical element to the fourth primary optical element, wherein the distance between the third primary optical element and the fourth primary optical element amounts to no more than 0.1 mm, the light source arrangement being configured for irradiating light into the fourth light entry face (see fig. 1; each row consists of multiple waveguide elements for the multiple light sources).  
Regarding claim 14, Plank teaches that the first primary optical element comprises a surface configured for total internal reflection between the first light entry face and the basic part, wherein the second primary optical element comprises a surface configured for total internal reflection between the second light entry face and the basic part, wherein the third primary optical element comprises a surface configured for total internal reflection between the third light entry face and the basic part, wherein the fourth primary optical element comprises a surface configured for total internal reflection between the fourth light entry face and the basic part (see col. 4 lines 1-6).  
Regarding claim 18, Plank teaches a vehicle headlight comprising: 
monolithic primary optical array, 
the primary optical array comprising: 
a first primary optical element with a first light entry face, 
at least a second primary optical element with a second light entry face, and 
a basic part connecting the first primary optical element to the second primary optical element, wherein the first primary optical element transitions into the basic part such that light irradiated into the first light entry face exits from the basic part, 
wherein the second primary optical element transitions into the basic part such that light irradiated into the second light entry face exits from the basic part; 
a light source arrangement configured for irradiating light into the first light entry face and the second light entry face; and 
a secondary lens for imaging the light exit face an a bright-dark boundary (see fig. 2).  
Plank does not teach that the optical array is made of inorganic glass, and wherein the distance between the first primary optical element and the second primary optical element amounts to no more than 20% of the shortest light path between the first light entry face and a light exit face provided for by the base part.
Taudt teaches that the optical array is made of inorganic glass (see col. 2 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used inorganic glass as the material in Plank as inorganic glass is a commonly used material for lenses and light guides, particularly in automotive applications, as glass has an appropriate index of refraction for establishing TIR boundaries, has a long life, is easy to manufacture, and is very transparent for all visible light.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the primary optical elements to less than 20% of the shortest light path, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would recognize that reducing the distance beteen the arms of Plank would result in a more homogenous light output by eliminating any dark portions between arms, would result in a higher overall luminance as more illuminated area overall can be established, and would result in a higher resolution.
Regarding claim 19, Plank teaches a primary optical further comprising: third primary optical element with a third light entry face, wherein the distance between the second primary optical element and the third primary optical element amounts to no more than 20% of the shortest light path between the second light entry face and a light exit face provided for by the base part, the light source arrangement being configured for irradiating light into the third light entry face, and at least a fourth primary optical element with a fourth light entry face, wherein the distance between the third primary optical element and the forth primary optical element amounts to no more than 20% of the shortest light path between the third light entry face and a light exit face provided for by the base part, the light source arrangement being configured for irradiating light into the fourth light entry face (see fig. 2).  
Regarding claim 20, Plank teaches that the first primary optical element comprises a surface configured for total internal reflection between the first light entry face and the basic part, wherein the second primary optical element comprises a surface configured for total internal reflection between the second light entry face and the basic part, wherein the third primary optical element comprises a surface configured for total internal reflection between the third light entry face and the basic part, wherein the fourth primary optical element comprises a surface configured for total internal reflection between the fourth light entry face and the basic part (4 lines 1-5).  
Regarding claim 24, Plank teaches a vehicle headlight comprising: 
monolithic primary optical array of inorganic glass, the primary optical array comprising: 
a first primary optical element with a first light entry face, 
a second primary optical element with a second light entry face, 
at least a third primary optical element with a third light entry face, and a basic part connecting the first primary optical element to the second primary optical element, the first primary optical element to the third primary optical element, the third primary optical element to the second primary optical element, 
wherein the first primary optical element transitions into the basic part such that light irradiated into the first light entry face exits from the basic part, wherein the second primary optical element transitions into the basic part such that light irradiated into the second light entry face exits from the basic part, wherein the third primary optical element transitions into the basic part such that light irradiated into the third light entry face exits from the basic part; 
a light source arrangement configured for irradiating light into the first light entry face, the second light entry face and the third light entry face; and 
a secondary lens for imaging light exiting the base part as a bright-dark boundary (see fig. 2).
Plank does not teach that the optical array is made of inorganic glass, and that the distance between the first primary optical element and the second primary optical element amounts to no more than 0.25 mm.
Taudt teaches that the optical array is made of inorganic glass (see col. 2 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used inorganic glass as the material in Plank as inorganic glass is a commonly used material for lenses and light guides, particularly in automotive applications, as glass has an appropriate index of refraction for establishing TIR boundaries, has a long life, is easy to manufacture, and is very transparent for all visible light.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the distance between the primary optical elements to less than .25 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would recognize that reducing the distance between the arms of Plank would result in a more homogenous light output by eliminating any dark portions between arms, would result in a higher overall luminance as more illuminated area overall can be established, and would result in a higher resolution.
  
Regarding claim 25, Plank teaches that the primary optical further comprising: at least a fourth primary optical element with a fourth light entry face, wherein the distance between the third primary optical element and the forth primary optical element amounts to no more than 0.25 mm, wherein the fourth primary optical element transitions into the basic part such that light irradiated into the fourth light entry face exits from the basic part, the light source arrangement being configured for irradiating light into the fourth light entry face.  
Regarding claim 26, Plank teaches that the first primary optical element comprises a surface configured for total internal reflection between the first light entry face and the basic part, wherein the second primary optical element comprises a surface configured for total internal reflection between the second light entry face and the basic part, wherein the third primary optical element comprises a surface configured for total internal reflection between the third light entry face and the basic part, wherein the fourth primary optical element comprises a surface configured for total internal reflection between the fourth light entry face and the basic part (see 4 lines 1-5).  
Claim(s) 15-17, 21-23, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plank in view of Taudt, further in view of Dolson (U.S. 2009/0016074).
Regarding claim 15, Plank does not specifically teach that the light exit surface is a polished surface.  
	Dolson teaches a polished light exit surface (see p. 0029)
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a polished exit surface as taught by Dolson in the structure of Plank to reduce scattering and diffusing effects, resulting in a sharper luminance profile emitted.
Regarding claim 16, Plank does not teach that the light exit surface is partially coated.  
Regarding claim 17, Plank does not teach that the polished surface is in parts provided with a coating having a roughness that is lower than the roughness of the polished surface.  
	Regarding claims 16 and 17, the use of a polished glass surface or a coating of less roughness are well known in the art as equivalents and it would have been obvious to a person having ordinary skill in the art at the time that the invention was made to have substituted one for the other. Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. Coatings and polishing are both well known light emitting surface treatments to reduce diffusion and scattering of light, resulting in a higher luminance and sharper image.
Regarding claim 21, Plank does not specifically teach that the light exit surface is a polished surface.  
	Dolson teaches a polished light exit surface (see p. 0029)
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a polished exit surface as taught by Dolson in the structure of Plank to reduce scattering and diffusing effects, resulting in a sharper luminance profile emitted.
Regarding claim 22, Plank does not teach that the light exit surface is partially coated.  
Regarding claim 23, Plank does not teach that the polished surface is in parts provided with a coating having a roughness that is lower than the roughness of the polished surface.  
	Regarding claims 22 and 23, the use of a polished glass surface or a coating of less roughness are well known in the art as equivalents and it would have been obvious to a person having ordinary skill in the art at the time that the invention was made to have substituted one for the other. Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. Coatings and polishing are both well known light emitting surface treatments to reduce diffusion and scattering of light, resulting in a higher luminance and sharper image.
Regarding claim 27, Plank does not specifically teach that the light exit surface is a polished surface.  
	Dolson teaches a polished light exit surface (see p. 0029)
	It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a polished exit surface as taught by Dolson in the structure of Plank to reduce scattering and diffusing effects, resulting in a sharper luminance profile emitted.
Regarding claim 28, Plank does not teach that the light exit surface is partially coated.  
Regarding claim 29, Plank does not teach that the polished surface is in parts provided with a coating having a roughness that is lower than the roughness of the polished surface.  
	Regarding claims 28 and 29, the use of a polished glass surface or a coating of less roughness are well known in the art as equivalents and it would have been obvious to a person having ordinary skill in the art at the time that the invention was made to have substituted one for the other. Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750. Coatings and polishing are both well known light emitting surface treatments to reduce diffusion and scattering of light, resulting in a higher luminance and sharper image.


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875